DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/20 and 12/30/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Response to Amendment
In an amendment filed on 2/26/22 Claims 5, 11, 13,16, 19, 21-22, 26, 28-31, 33-35, and 37-48 were canceled.  

Claim Objections
Claims 6, 7-9, 17, and 20 are objected to because of the following informalities:  The Miller indices are inconsistent within the amendment, example <100> is still in claim 6 but was deleted from claim 8 and added to claim 20, (111) is still in claim 7 but (100) is deleted in claim 9.  Please review all claims to ensure the intended additions and deletions were made and if deleted that the claims are clear as to which plane or direction is being claimed.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: there are two ‘the’ in a row on the third line. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states “Method according to the previous claim”.  It is unclear what claim “the previous claim is” if it is Claim 24 then there is an antecedent basis issue for the profile forming layer, same issue if the previous Claim means Claim 1.  There are ‘previous’ claims that teach the profile forming layer, Claims 18, 20, and 23.  Is “the previous claim” one of them? For examination purposes the claim will be treated as depending on Claim 18.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 12, 18, 20, 23-25, 27, 32, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsberg et al. ‘High aspect ratio optical gratings in diamond’. Diamond and Related Materials. Vol 34. (Jan 1, 2013) pp 19-24, cited by applicant.
Regarding Claim 1: Forsberg (fig 1 and section 2) teaches a single crystalline diamond optical element production method including the steps of: 
- providing a single crystalline diamond substrate or layer (2.1 and acknowledgements);
- applying a mask layer to the single crystalline diamond substrate or layer (2.2); 
- forming at least one or a plurality of indentations or recesses through the mask layer to expose a portion or portions of the single crystalline diamond substrate or layer (2.5, ¶1-2); and 
- etching the exposed portion or portions of the single crystalline diamond substrate or layer (2.5, ¶3).
Regarding Claim 2: Forsberg discloses the method as described in Claim 1 and further teaches wherein the etching of the exposed portion or portions of the single crystalline diamond substrate or layer is carried out using an oxygen-based plasma etch (2.5, ¶3). 
Regarding Claim 3:  Forsberg discloses the method as described in Claim 1 and further teaches wherein the etching of the exposed portion or portions of the single crystalline diamond substrate or layer is carried out using an oxygen-based plasma etch, and without physical etching via acceleration of plasma created ions against the exposed portion or portions of the single crystalline diamond substrate or layer (2.5, ¶3). 
  Regarding Claim 4: Forsberg discloses the method as described in Claim 1 and further teaches wherein the etching of the exposed portion or portions of the single crystalline diamond substrate or layer is carried out using only an O2 plasma etching (2.5, ¶3). 
Regarding Claim 8: Forsberg discloses the method as described in Claim 1 and further teaches wherein the etching is carried out to etch in the <100> crystal direction of the single crystal diamond substrate or layer to produce a rectangular groove structure in the single crystalline diamond substrate or layer (fig 1).
Regarding Claim 9: Forsberg discloses the method as described in Claim 8 and further teaches wherein the etching is carried out to let the etch front encounter a plane of the single crystalline diamond substrate or layer and continued to produce the rectangular groove structure in the single crystalline diamond substrate or layer (fig 1). 
Regarding Claim 12: Forsberg discloses the method as described in Claim 1 and further teaches wherein the mask layer comprises a material that etches slower than single crystalline diamond exposed to an oxygen-based plasma etch (fig 1 description step b- Al is the layer above diamond). 
Regarding Claim 18: Forsberg discloses the method as described in Claim 1 and further teaches the step of providing a profile forming layer on the mask layer for forming the at least one indentation or the plurality of indentations in the mask layer (2.3) and further including the step of forming at least one or a plurality of indentations or recesses through the profile forming layer to expose a portion or portions of the mask layer (2.4).  
Regarding Claim 20: Forsberg discloses the method as described in Claim 18 and further includes the step of lithographically defining at least one or a plurality of indentations or recesses in the profile forming layer wherein the lithographically defined at least one or plurality of indentations are aligned in the <100> or <110> direction of the single crystalline diamond substrate or layer (2.4).
Regarding Claim 23: Forsberg discloses the method as described in Claim 18 and further teaches wherein the profile forming layer comprises a photoresist (2.3) and at least one of or a plurality of indentations or recesses are formed through the profile forming layer to expose at least one or a plurality of indentations or recesses are formed through the profile forming layer to expose at least one portion or portions of the mask layer by applying a photoresist developer to at least one or a plurality of lithographically exposed indentations or recesses in the profile forming layer (2.4 and fig 1). 
Regarding Claim 24: Forsberg discloses the method as described in Claim 1 and further teaches wherein the at least one or the plurality of indentations or recesses comprise solely of grooves or elongated depressions (fig 1).  
Regarding Claim 25: As best understood, Forsberg discloses the method as described in Claim 18 and further teaches the step of removing an outer section of the profile forming layer so that a center section remains on the mask layer for forming the at least one indentation or the plurality of indentations in an inner are of the mask layer (2.3-2.4). 
Regarding Claim 27: Forsberg discloses the method as described in Claim 1 and further teaches wherein the single crystalline diamond optical element is an optical grating (title). 
Regarding Claim 32: Forsberg discloses the method as described in Claim 1 and further teaches wherein the single crystalline diamond optical element comprises atomically smooth optical surfaces (2.1).  
Regarding Claim 49: Forsberg teaches a single crystalline diamond optical element (fig 1 and section 2) wherein the single crystalline diamond optical element is obtained according to a process comprising the steps of: 
- providing a single crystalline diamond substrate or layer (2.1 and acknowledgements);
- applying a mask layer to the single crystalline diamond substrate or layer (2.2); 
- forming at least one or a plurality of indentations or recesses through the mask layer to expose a portion or portions of the single crystalline diamond substrate or layer (2.5, ¶1-2); and 
- reactive ion etching the exposed portion or portions of the single crystalline diamond substrate or layer (2.5, ¶3).

Allowable Subject Matter
Claims 6-7, 10, 17, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a method for producing a single crystalline diamond optical element utilizing a mask and etching, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 6, 17, and 36 including wherein etching is carried out in the <100> crystal direction to reveal at least one crystal plane and the at least one revealed crystal plane or surface of the plane is etched to produce a triangular groove structure in the single crystalline diamond substrate; wherein the provided single crystalline diamond substrate or layer is a miscut single crystalline diamond substrate or layer comprising a surface of the single crystalline diamond substrate or layer defining a predetermined angle with respect to a direction of the crystalline diamond substrate or layer for producing an asymmetric optical structure or blazed optical grating; or wherein the single crystalline diamond optical element includes an etched grating optical surface defining an angle with a planar surface of the single crystalline diamond substrate or layer where 50° ≤ α ≤ 65° or 54.7° ≤ α ≤ 57°,  including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujishima et al (US 6,309,554) teaches the method steps of Claim 1 but does not appear to teach any of the dependent claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/15/22